Citation Nr: 0606548	
Decision Date: 03/07/06    Archive Date: 03/14/06	

DOCKET NO.  02-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot prior to 
February 2, 2005. 

2.  Entitlement to a current evaluation in excess of 20 
percent for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO established service 
connection for plantar fasciitis of the right foot, and 
assigned a 10 percent evaluation effective October 7, 1994.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Prior to February 2, 2005, the veteran's service-
connected plantar fasciitis of the right foot was productive 
of no more than moderate impairment.  

2.  The veteran's service-connected plantar fasciitis of the 
right foot is currently productive of no more than moderately 
severe impairment. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the right foot prior to February 2, 
2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5284, 5310 (2005). 

2.  The criteria for a current evaluation in excess of 20 
percent for plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5284, 5310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional evidence that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to the appellant.  As such, there is no indication that there 
is any prejudice to the appellant by the order of events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have had any effect 
on the case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of March 2005, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for increased 
evaluations, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a June 2002 
Statement of the Case (SOC), and February 2003, April 2004, 
July 2005, and October 2005 Supplemental Statements of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the veteran's claims.  By 
way of these documents, they were also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes various 
postservice VA and private medical records and examination 
reports, as well as hearing testimony.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims poses no risk of prejudice to  him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

During the course of VA outpatient treatment in June 1995, 
the veteran complained of pain in his right foot which had 
been present for approximately one year.  On physical 
examination, there was evidence of pain on pressure at the 
medial bend of the veteran's right foot.  Also noted was a 
tingling sensation and pain on dorsiflexion of the 2nd and 
3rd interspaces.  The clinical assessment was questionable 
plantar fasciitis.  

At the time of an RO hearing in May 1996, the veteran offered 
testimony regarding the nature, origin, and etiology of his 
right foot problems.

During the course of a private podiatric examination in June 
1999, the veteran complained of pain on the plantar aspects 
of both feet.  According to the veteran, his right foot was 
typically more painful than the left.  Also noted were 
problems with a "pins and needles" sensation in the arch 
area. 

On physical examination, the veteran's gait was normal.  
Neurological and sensory evaluation revealed a Tinel sign 
with percussion of the plantar nerve bifurcation on the right 
foot, with distal radiation to the metatarsal areas.  
Sensation, however, was within normal limits when tested with 
monofilament.  Orthopedically, there was a collapsing pes 
valgo planus deformity with flexibility of the arches.  Pain 
was present along the plantar aspect of the right foot under 
the entire medial and lateral tubercle of the calcaneus.  
Also noted was some distal pain along the central and medial 
bends of plantar fascia, consistent with fasciitis.  The 
pertinent diagnosis noted was chronic plantar fasciitis of 
longstanding duration, with pain on ambulation.  

On VA foot examination in May 2001, the veteran gave a 
history of pain in both feet.  When questioned, the veteran 
denied having received any medication or therapy for his 
plantar fasciitis.  Physical examination revealed bilateral 
palpable pedal pulses with no neurological deficit.  The 
clinical impression was chronic plantar fasciitis.

On VA podiatric evaluation in November 2001, the veteran 
complained of pain in his right heel in the area of the 
medial tubercle of the calcaneus and in the distal area.  
Reportedly, the veteran had been using his custom-molded 
orthotics with some relief.  Additionally noted was that the 
veteran had been undergoing physical therapy, and "showing a 
window of progress."  On physical examination, there 
was present some mild pain on palpation of the plantar 
fascia, as well as pain on palpation of the medial tubercle.  
Further noted was a mild popliteal distal bilateral heel fat 
pad, with palpation of soft tissue masses.  Muscle strength 
was +5/5 in all muscle and tendon inserts in the foot and 
ankles.  At the time of examination, there was no evidence of 
any pain or crepitus on range of motion of the right foot.  
Radiographic studies of the right foot showed no evidence of 
fracture, dislocation, or other significant bone, joint, or 
soft tissue abnormality.  The clinical assessment was plantar 
fasciitis.

In a decision of November 2001, the Board granted service 
connection for plantar fasciitis of the right foot.  In a 
rating decision of December 2001, the RO effectuated the 
Board's grant of service connection for plantar fasciitis of 
the right foot, assigning a 10 percent evaluation effective 
from October 7, 1994, the date of receipt of the veteran's 
initial claim.  

At the time of a VA foot examination in January 2003, the 
veteran gave a 10-year history of intermittent pain in both 
feet, in particular, on standing, walking, and running.  
Reportedly, the veteran had received a diagnosis of plantar 
fasciitis.  However, his only treatment had been 
physiotherapy and arch supports, both of which provided him 
with some relief.  Noted at the time of examination was that 
the veteran's claims folder was available, and had been 
reviewed.

On physical examination, the veteran was in no distress.  
Examination of both feet showed mild bunion formations of 
both first metatarsophalangeal joints, with 10 degrees' 
hallux valgus bilaterally, greater on the left than the 
right.  Also noted was the presence of mild bilateral pes 
planus.  At the time of examination, there 
was no evidence of any swelling, heat, erythema, or 
tenderness.  Temperature, color, and vasculature were within 
normal limits, and all of the digits of the veteran's feet 
showed a normal range of motion.  The veteran arose and stood 
in a normal fashion, with a normal gait, and normal heel and 
toe gaits.  The pertinent diagnoses noted were bilateral 
plantar fasciitis; and bunion formations of both first 
metatarsophalangeal joints with hallux valgus.  In the 
opinion of the examiner, the veteran showed no evidence of 
weakened movement, excess fatigability, or incoordination as 
a result of his service-connected foot problems.  

On VA neurological evaluation in January 2003, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Physical examination showed intact sensation to 
pin touch, vibration, and proprioception.  Motor strength in 
the lower extremities was 5/5, with no evidence of any drift, 
tremor, or atrophy, and no fasciculations.  At the time of 
examination, both gait and tandem gait were within normal 
limits.  The pertinent diagnosis was normal neurological 
examination.

At the time of a VA foot examination in November 2003, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned, the veteran complained of 
severe burning in the heels of both feet, in particular, in 
the right foot.  Physical examination elicited no mention of 
any pain on palpation or manipulation of the feet.  Palpation 
of the veteran's heels did not produce any reaction by him 
(as determined while he and the examiner were talking).  The 
veteran could stand on his toes, and he walked on both heels.  
On standing, there was no deviation of the Achilles tendon.  
Further examination revealed the presence of bilateral mild 
to moderate pes planus.  There was no evidence of any 
calluses, nor was there any pain along the anterior 
metatarsal arch.  Noted in the veteran's records was that, at 
some point in 1995, a podiatry resident (physician), after 
hearing the veteran's complaints of pain, gave him a label of 
"plantar fasciitis."  However, that podiatry resident 
apparently did not know the veteran's individual background.  
According to the examiner, the veteran was a "former and 
perhaps current" drug user, and a "manipulative person."  The 
pertinent diagnosis noted was bilateral pes planus, of the 
typical congenital variety.  From physical findings, the 
examiner was unable to make a diagnosis of plantar fasciitis.  

In correspondence of June 2005, one of the veteran's 
acquaintances wrote that he had on many occasions observed 
the veteran "limping."  

In correspondence of June 2005, the veteran's mother wrote 
that she had on several occasions observed her son 
experiencing severe foot pain, in particular, in his right 
foot.  Also note were observations of "limping," as the 
veteran performed yard work around the house.  According to 
the veteran's mother, the veteran had described to her the 
nature of his "severe" foot pain.  

During the course of an RO hearing in June 2005, the veteran 
offered additional testimony regarding the severity of his 
service-connected right foot disability.  

Received in October 2005 were VA treatment records covering 
the period from March 1998 to May 2005, showing treatment 
during that time for plantar fasciitis of the right foot, and 
for various other unrelated medical problems.  In an entry of 
March 1998, the veteran stated that he had not been wearing 
his orthotics because the one for his right foot failed to 
relieve his pain and was somewhat painful to wear.  Physical 
examination revealed palpable pedal pulses, and an intact 
neurological evaluation, without evidence of edema, erythema, 
or lesion.  Palpation failed to elicit any pain, and the 
veteran could not pinpoint the area of intensity.  Palpation 
of the veteran's heel failed to produce pain, and there was 
minimal plantar fat padding noted bilaterally.  The clinical 
assessment was pes planus, and bilateral plantar fasciitis, 
worse on the right than the left.

During the course of VA podiatric treatment in June 1998, 
there was evidence of pain to palpation on the plantar medial 
bend of the plantar fascia bilaterally.  Also noted was pain 
to palpation at the inferior aspect of the Achilles tendon 
bilaterally.  No crepitation was noted with ankle range of 
motion along the tendon sheath of the Achilles tendon 
bilaterally.  Nor was there any evidence of erythema or 
fusiform swelling, or pain to palpation proximally.  Muscle 
strength was 5/5 with dorsiflexion, plantar flexion, 
inversion, and eversion bilaterally.  While there was 
evidence of mild excessive pronation on weightbearing, there 
was no pain to palpation along the posterior tibial tendon.  
The clinical assessment was plantar fasciitis and mild 
insertional Achilles tendinitis bilaterally.

At the time of VA outpatient podiatric treatment in mid 
October 1998, it was noted that the veteran was picking up 
his Footmax inserts, and that he had no complaints.

In an outpatient VA podiatric note of July 2000, the veteran 
complained of pain in his right foot.  According to the 
veteran, he experienced pain first thing in the morning when 
stepping out of bed which improved somewhat with activity.  
On physical examination, there was evidence of flexible foot, 
with pain upon palpation of the medial tubercle of the 
calcaneus of the right foot.  The clinical assessment was 
flexible flatfoot; and plantar fasciitis.

During the course of VA outpatient treatment in June 2001, 
there was noted the presence of flexible flatfoot, with mild 
pain upon palpation of the medial tubercle of the calcaneus 
of the right foot.  

At the time of VA outpatient physical therapy in mid July 
2001, the veteran reported that he had been "stretching and 
icing," and was experiencing "a little less pain."  

In an entry of September 2001, the veteran complained of pain 
in his right and left heels in the area of the medial 
tubercle of the calcaneus and in the distal area.  
Reportedly, two years earlier, the veteran had received 
custom-molded orthotics, which had provided some relief.  
Currently, the veteran was undergoing physical therapy, but, 
according to him, showing no signs of any progress.  On 
physical examination, there was evidence of mild pain on 
palpation of the plantar fascia, in conjunction with pain on 
palpation of the medial tubercle.  Also noted was a positive 
popliteal distal bilateral heel fat pad with palpation of 
soft tissue masses.  Muscle strength was +5/5 in all muscle 
and tendon inserts in the feet and ankles bilaterally.  At 
the time of examination, there was no evidence of any pain or 
crepitus on range of motion of the feet or ankles.  

During the course of VA outpatient podiatric treatment in 
January 2002, the veteran stated that his arch supports had 
proven somewhat helpful, although his right ankle 
occasionally "turned in."  On physical examination, there was 
evidence of plantar heel pain on palpation, somewhat worse on 
the right than the left.  The clinical assessment was chronic 
plantar fasciitis, worse on the right than the left.  

In an entry of early November 2004, the veteran complained of 
bilateral foot pain which had been somewhat worse over the 
course of the past two weeks.  On physical examination, the 
veteran was ambulatory, with a normal gait.  Examination of 
the veteran's feet showed no evidence of edema, skin lesions, 
or drainage.  The clinical assessment was bilateral foot 
pain.

During the course of VA outpatient podiatric treatment on 
February 2, 2005, the veteran complained of bilateral arch 
pain which had been present for at least 10 years, 
notwithstanding the use of insoles, physical therapy, 
strapping, night splints, and stretching exercises.  However, 
by the veteran's own admission, he had not been utilizing the 
aforementioned devices/approaches "faithfully."  According to 
the veteran, his last pair of custom orthotics was too small, 
with the result that he did not wear them.  On physical 
examination, there was evidence of severe pain on palpation 
of the plantar fascia bilaterally, as well as bilateral pain 
on palpation of the medial tubercle and the popliteal distal 
bilateral heel fat pads.  Muscle strength was +5/5 in all 
muscle and tendon inserts of the feet and ankles.  At the 
time of examination, there was no evidence of any pain or 
crepitus on range of motion of the feet or ankles 
bilaterally.  The pertinent diagnosis was chronic plantar 
fasciitis. 

During the course of VA outpatient podiatric treatment in May 
2005, there was once again noted the presence of severe pain 
on palpation of the plantar fascia bilaterally.  The clinical 
assessment was chronic plantar fasciitis.  

In a rating decision of October 2005, the RO granted a 20 
percent evaluation for service-connected plantar fasciitis of 
the right foot, effective from  February 2, 2005.  


Analysis

The veteran in this case seeks an evaluation in excess of 10 
percent for plantar fasciitis of the right foot prior to 
February 2, 2005, as well as a current evaluation in excess 
of 20 percent for that same disability.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1989)], the regulations do not give past medical reports 
precedence over current findings.  However, in Fenderson v. 
West, 12 Vet. App. 119 (1991), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

The Board notes that the service-connected disability of 
plantar fasciitis is not specifically listed in the rating 
schedule.  In such cases, VA regulations provide that the 
service-connected disability is to be rated under a closely 
related disorder in which not only the functions affected, 
but anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In this case, the RO assigned a 10 percent evaluation for 
service-connected plantar fasciitis under Diagnostic Codes 
5399-5310.  The Board notes that the criteria for rating 
muscle injuries changed effective in July 1997.  However, no 
substantive change to Diagnostic Code 5310 was made. 

Under Diagnostic Code 5310 a 10 percent evaluation is 
warranted where there is evidence of moderate impairment of 
Muscle Group X.  38 C.F.R. § 4.73, Diagnostic Codes 5310 
(1994, 2005).  Likewise, a 10 percent rating is warranted for 
moderate residuals of foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

A 20 percent evaluation for service-connected plantar 
fasciitis requires evidence of moderately severe residuals of 
injury to the foot, and/or moderately severe impairment of 
Muscle Group X (intrinsic muscles of the foot, plantar), or 
severe impairment of Muscle Group X (intrinsic muscles of the 
foot, dorsal).  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 
5284, 5310 (1994, 2005).  

A 30 percent evaluation is indicated where there is evidence 
of severe residuals of foot injury, or severe impairment of 
Muscle Group X (intrinsic muscles of the foot, plantar).  
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5284, 5310 (1994, 
2005).

In the case at hand, service connection and an initial 10 
percent evaluation for plantar fasciitis of the right foot 
was made effective October 7, 1994, the date of receipt of 
the veteran's original claim for service connection.  The 
veteran was subsequently awarded a 20 percent evaluation for 
plantar fasciitis of the right foot, effective from February 
2, 2005, the date of VA outpatient treatment showing 
increased impairment.  

A review of the record discloses that, at the time of the 
aforementioned VA podiatric examination in November 2001, the 
veteran had been using his custom-molded orthotics with some 
relief, and undergoing physical therapy, where he was 
"showing a window of progress."  Physical examination showed 
only mild pain on palpation of the plantar fascia, in 
conjunction with pain on palpation of the medial tubercle.  
Muscle strength was +5/5 in all muscle and tendon inserts of 
the veteran's right foot, and there was no evidence of pain 
or crepitus on range of motion.

Significantly, at the time of a VA foot examination in 
January 2003, the veteran stated that his only treatment (for 
plantar fasciitis) had consisted of physiotherapy and arch 
supports, both of which had provided some relief.  
Examination of the veteran's feet conducted at that time 
showed no evidence of any swelling, heat, erythema, or 
tenderness.  The temperature, color, and vasculature of the 
veteran's feet were within normal limits, and all digits 
showed a normal range of motion.  The veteran arose and stood 
normally, with a normal gait.  In the opinion of the 
examiner, the veteran's foot problems produced no weakened 
movement, excess fatigability, or incoordination.  

The Board observes that, on a subsequent VA foot examination 
in November 2003, palpation and/or manipulation of the 
veteran's feet produced no pain.  In the opinion of the 
examiner, the veteran suffered not from plantar fasciitis, 
but, rather, from pes planus.  

As is clear from the above, prior to February 2, 2005, 
symptomatology attributable to the veteran's service-
connected plantar fasciitis of the right foot was not more 
than moderately disabling.  In point of fact, during the 
period from March 1998 to February 2005, the veteran's 
plantar fasciitis was most often characterized by only "mild" 
pain.  Moreover, muscle strength was consistently described 
as +5/5 in all muscle and tendon inserts of the veteran's 
right foot.  

Not until February 2, 2005 (at the time of VA podiatric 
treatment) was that symptomatology of a severity sufficient 
to warrant an increased evaluation.  Under the circumstances, 
the Board is of the opinion that an evaluation in excess of 
10 percent for service-connected plantar fasciitis of the 
right foot prior to February 2, 2005 is not warranted.  

In addition to the above, the veteran in this case seeks a 
current evaluation in excess of 20 percent for service-
connected plantar fasciitis of the right foot.  As noted 
above, in order to warrant an increased evaluation of 30 
percent, there must be demonstrated severe residuals of foot 
injury or severe impairment of Muscle Group X (i.e., the 
intrinsic muscles of the foot, plantar).  38 C.F.R. §§ 4.72a, 
4.73, Diagnostic Codes 5284, 5310 (2005).  

However, as is clear from the above, the veteran currently 
exhibits no such manifestations.  While as of February 2005, 
the veteran was felt to be suffering from severe pain on 
palpation of the plantar fascia, muscle strength (as noted 
above) was +5/5 in all of the muscle and tendon inserts of 
the veteran's right foot.  Moreover, there was no evidence of 
any pain or crepitus on range of motion of the veteran's 
right foot.  In any case, at no time has it been shown that 
the veteran suffers from severe residuals (by analogy) of 
foot injury.  Nor is there any evidence of severe impairment 
of the intrinsic muscles of the veteran's right foot.  Under 
the circumstances, the Board is of the opinion that the 20 
percent evaluation currently in effect for service-connected 
plantar fasciitis of the right foot adequately reflects the 
subjective complaints and objective findings.  Thus, an 
increased rating is not warranted.

The Board has considered an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (pes planus), but finds that 
the veteran's symptoms of plantar fasciitis are not more 
closely analogous to pes planus symptoms.  Moreover, one 
report diagnosed him with congenital pes planus, which is not 
the condition for which he is service-connected.  Regardless, 
the evidence fails to establish marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances to warrant an evaluation in excess of the 20 
percent assigned to his right foot.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 10 percent for plantar fasciitis 
of the right foot prior to February 2, 2005 is denied.

A current evaluation in excess of 20 percent for plantar 
fasciitis of the right foot is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


